Slip Op. 05-165

            UNITED STATES COURT OF INTERNATIONAL TRADE


FORMER EMPLOYEES OF THERMAL &
INTERIOR, VANDELIA OPERATIONS
OF DELPHI CORP. (UNITED           Before: Richard W. Goldberg,
STEELWORKERS OF AMERICA),                 Senior Judge

                Plaintiff,        Court No. 05-00040

                v.

UNITED STATES SECRETARY OF
LABOR,

                Defendant.


               MEMORANDUM OPINION AND JUDGMENT ORDER

GOLDBERG, Senior Judge: This case, involving a denial of

certification for trade adjustment assistance by the U.S.

Department of Labor, is before the Court following an order to

show cause why this action should not be dismissed for lack of

prosecution.   The Court has jurisdiction pursuant to

28 U.S.C. § 1581(d).

     This action was filed by plaintiff on January 18, 2005.

Issue was joined by the filing of defendant’s answer on March 25,

2005.   Subsequently, the Court entered a scheduling order to

govern disposition of the case.   That scheduling order

established a due date of October 3, 2005 for any motions by

plaintiff addressed to the pleadings, the administrative record

or other matters related to the case.   Following plaintiff’s

failure to submit any such motions by that date, and upon proper
Court No. 05-00040                                         Page 2

motion by defendant, the Court issued an order to show cause why

this case should not be dismissed for failure to prosecute.

Plaintiff’s response to this order to show cause was due on

December 12, 2005.   To date, no response has been filed.

     Accordingly, upon consideration of the foregoing, and upon

due deliberation, it is hereby

     ORDERED that, pursuant to USCIT Rule 41(b)(3), this action

is dismissed for lack of prosecution.

     SO ORDERED.


                                 /s/ Richard W. Goldberg
                                 Richard W. Goldberg
                                 Senior Judge

Date:     December 28, 2005
          New York, New York